Order entered August 1, 2018




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-18-00752-CV

                           J. KYLE BASS, ET AL., Appellants

                                             V.

             UNITED DEVELOPMENT FUNDING, L.P., ET AL., Appellees

                     On Appeal from the County Court at Law No. 3
                                 Dallas County, Texas
                         Trial Court Cause No. CC-17-06253-C

                                         ORDER
      Before the Court is appellants’ July 31, 2018 unopposed motion to extend the time to file

a brief. We GRANT the motion and extend the time to August 30, 2018.


                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE